Hooker, J. (concurring) :
The action is for malpractice, client against attorney, in that the latter negligéntly conducted his case. The plaintiff has had a verdict of the jury, and from the judgment entered thereon the defendant appeals. The judgment should be reversed, on the ground that *240the negligence of the attorney was not the. proximate cause of the damages plaintiff sustained.
Plaintiff was indicted for grand larceny in the second degree, and, as the jury found, retained the defendant as his attorney. The facts stated in the indictment, however, showed in the first place that the crime alleged was petit larceny rather than grand larceny, and in the second place that the Statute of Limitations had at the time the indictment was found run against the misdemeanor. When the plaintiff’s case was called in thé criminal court the defendant, instead of moving to dismiss the indictment for the defects apparent on the face thereof, arranged to reimburse the prosecuting witness for his alleged financial loss, and after a conference with the district attorney arranged to have the plaintiff plead guilty to petit larceny, sentence to be suspended. The former plea of not guilty was consequently withdrawn, and upon the advice of this defendant the plaintiff plead guilty to the lesser charge; the court adopted the suggestion of the district attorney and sentence was suspended. About six months thereafter the plaintiff was indicted on another charge, and upon being brought into court upon a bench warrant he was sentenced to one year in the penitentiary upon his former plea of guilty. He remained in the penitentiary between three and four months, when he was discharged on a writ' of habeas corpus on the ground that the indictment was void; and it is for the damages he sustained by reason of the incarceration that the plaintiff brings this action.
Even if it be granted that the defendant was guilty of negligence in advising the plaintiff to plead guilty to the first indictment, yet that negligence is hardly the proximate cause of the plaintiff’s damage. The defendant had nothing to do with the proceedings had under the seeopd indictment. The possibility of the plaintiff’s imprisonment upon his plea of guilty was uncertain and indefinite. The district attorney, testifying upon the trial of this case, stated that he certainly would not have moved for sentence unde'r the first indictment if it had not been for the second offense with which he was charged; and such is the'only reasonable inference to be drawn from all of the evidence. While courts may imprison those upon whom sentence has been suspended in certain cases and within certain periods of time upon showing of misconduct, the likelihood of *241the perpetration of such misconduct is, in a case of this sort, so vague and uncertain as fully to dispel the idea of any necessary ' connection between the advice of the defendant to plead guilty and the plaintiffs later imprisonment. This is not the case of a Cause being given, the effect must follow, which is proximate cause; here there was a distinct and independent circumstance, not only wholly without the volition of the defendant, but hardly to be anticipated by the plaintiff at the time he plead guilty, which happening made the result possible; and in the ordinary conduct of men’s affairs this circumstance was so unlikely to intervene that by no process of reasoning could it be looked upon as a necessary sequence to the plea of guilty. (See Laidlaw v. Sage, 158 N. Y. 73.)
My conclusion is that it must be held in this casé that the damage which the plaintiff suffered, although grievous in its character, was not the natural, logical and proximate result of any negligence of which the defendant might have been guilty; and hence the judgment should be reversed and a new trial granted, costs to abide the event.
Jenks, J., concurred.
Judgment and order reversed and new tria) granted on condition that the appellant pay the costs of the trial and disbursements thereof.